Citation Nr: 1435790	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent prior to July 16, 2013, and a rating in excess of 30 percent from July 16, 2013, for osteoarthritis of the right knee.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2013, the Board remanded the case for additional development and adjudicative action.  

While the case was in remand status, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for a left hip disorder in an August 2013 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.

Also in the August 2013 rating decision, the AMC increased the rating for the Veteran's right knee disability from 10 to 30 percent, effective July 16, 2013.  This did not satisfy the Veteran's appeal.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).


REMAND

As directed by the June 2013 Remand, the Veteran was afforded a VA examination in July 2013 to assess the severity of her service-connected left and right knee disabilities.  However, the Board finds the July 2013 VA examination report to be inadequate for adjudicative purposes.  

With respect to the left knee examination, the July 2013 examination report does not include range of motion results for knee extension needed to properly evaluate the Veteran's left knee disability under the relevant rating criteria.    

Moreover, it does not appear that the July 2013 examiner thoroughly reviewed all of the relevant medical evidence of record or reported accurate findings regarding the Veteran's right knee.  Private medical evidence included in the record shows that the Veteran underwent a right knee meniscectomy in October 2011.  However, in the July 2013 examination report, the examiner relayed that the Veteran had not undergone a meniscectomy, and she did not acknowledge the Veteran's history of right knee meniscal tears.  Instead, the examiner noted the Veteran to have a meniscal tear of the left knee.  It is unclear whether the Veteran currently has a left meniscal tear or whether the examiner actually intended to attribute this finding to the right knee.  This calls into question the accuracy of the findings reported in the July 2013 examination report, as well as the examiner's assessment of the progression of the Veteran's knee disabilities.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies in the July 2013 VA examination report, the Board finds that there has not been substantial compliance with the June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Thus, a remand is required to afford the Veteran an adequate VA examination to determine the current severity of her left and right knee disabilities.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise,  who has not previously examined the Veteran, to determine the current severity of her service-connected left knee and right knee disabilities.  All pertinent records should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Then, the RO or the AMC should readjudicate the claims.  If any the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



